DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 12/4/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jarvis et al. (US 2020/0207250).

Regarding claims 1, 11, and 20, Jarvis discloses an inventory preparation AGV system including a computing system, computer-implemented method, and non-transitory computer-readable medium having instructions for dynamically repositioning inventory items in a space (Abstract, ¶42, and ¶175-178 – transporting item corresponding to the recited dynamically repositioning inventory items in a space utilizing a processor and non-transitory memory), the computing system comprising: 
a communication device configured to receive a signal indicating a change in demand for a product, wherein a plurality of items of the product are positioned at a first location within the space (¶105 - receive order information corresponding to the recited change in demand for a product where loading area corresponding to the recited first location within the space); and 
at least one processor in communication with the communication device and configured to: determine a second location within the space for positioning at least a sub-plurality of the items such that a collection time is reduced, wherein the second location is different from the first location and wherein the collection time is a time that an autonomous vehicle requires to collect an item of the product (¶22-23 – automatically determined storage locations corresponding to the recited second location based on optimizing time expended for retrieving the items); 
generate a route for at least one autonomous vehicle that includes the first location and the second location, wherein the route further includes a third location where at least one item of an order is positioned (¶103 and ¶110-111 - defined route of an AGV corresponding to the recited route for at least one autonomous vehicle where retrieving and placing a series of items for delivery inherently includes at least a first and second locations for each item therefore at least a third and fourth location for a subsequent item where each item is prepared for delivery based on an order received for one or more items); and 
trigger navigation of the at least one autonomous vehicle, based on the route, for repositioning the sub-plurality of items from the first location to the second location and for collecting the at least one item for the order (¶110-111 and ¶117 - autonomous navigation may be performed according to routing instructions in the task list where task list includes the defined route for repositioning items for delivery).

Regarding claims 2 and 12, Jarvis further discloses determine the collection time when the plurality of items of the product are located in the first location based on at least one of (¶22-23 – automatically determined storage locations corresponding to the recited second location based on optimizing time expended for retrieving the items, the “at least one of” claim element only requires one of the following to be present to disclose the claim as a whole): 
(i) a congestion level at the first location (¶104 – traffic of other AGVs corresponding to the recited congestion level); 
(ii) a degree to which an item of another product is collected for a customer order, the customer order including an item of the product (¶104 and ¶165 – order priority corresponding to the recited degree to which an item of another product is collected for an order); or 
(iii) a collection frequency of an item of the product at the first location (¶165 – quantity and identity of items in orders including number of cartons in an order corresponding to the recited collection frequency of an item).

Regarding claims 4 and 14, Jarvis further discloses the congestion level at the first location depends, at least in part, upon at least one of (¶104 – traffic of other AGVs corresponding to the recited congestion level, the “at least one of” claim element only requires one of the following to be present to disclose the claim as a whole): 
(i) a number of autonomous vehicles near or at the first location at a given time (¶104 – traffic of other AGVs corresponding to the recited congestion level) or 
(ii) a number of workers near or at the first location at the given time.

Regarding claims 5 and 15, Jarvis further discloses the congestion level at the first location is a predicted congestion level and wherein the congestion level at the first location depends, at least in part, upon at least one of (¶103-104 and ¶159 - traffic of other AGVs corresponding to the recited congestion level includes the schedule of a plurality of AGVs corresponding to the recited predicted congestion level including the projected loads, the “at least one of” claim element only requires one of the following to be present to disclose the claim as a whole): 
(i) a predicted number of autonomous vehicles near or at the first location at a future time (¶104 and ¶159 - traffic of other AGVs corresponding to the recited congestion level includes the schedule of a plurality of AGVs corresponding to the recited predicted number of AGVs near or at the first location at a future time) or 
(ii) a predicted number of workers near or at the first location at the future time.

Regarding claims 6 and 16, Jarvis further discloses the third location is different from both the first location and the second location (¶103 and ¶110-111 - retrieving and placing a series of items for delivery inherently includes at least a first and second locations for each item therefore at least a third and fourth location for a subsequent item where each item is prepared for delivery based on an order received for one or more items).

Regarding claims 7 and 17, Jarvis further discloses the third location is the same as the first location or the second location (¶110-111 – retrieving and placing items for a single order would include the third location being the same as the first or second location).

Regarding claims 8 and 18, Jarvis further discloses the computing system is a remote computing system configured to communicate with a plurality of autonomous vehicles configured to carry the sub-plurality of items, the plurality of autonomous vehicles comprising the at least one autonomous vehicle (¶103 and Fig. 8 – loading coordination server corresponding to the recited remote computing system communicating with AGV A through AGV N corresponding to the recited plurality of autonomous vehicles).

Regarding claims 9 and 19, Jarvis further discloses the communication device is further configured to: instruct the at least one autonomous vehicle to carry the at least one item for the order in a container separate from a container holding the sub-plurality of items (¶53 – carrying device from the AGV is separate from the storage shelving unit corresponding to the recited separate containers for holding the sub-plurality of items for carrying and storing the items).

Regarding claim 10, Jarvis further discloses the communication device is further configured to receive, prior to generating the route for the at least one autonomous vehicle, a signal indicating reception of the order from a customer (¶103 – AGV is instructed to retrieve and place items based on an order being received corresponding to the recited generating a route based on the reception of an order from a customer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 2020/0207250), as applied to claims 2 and 12 above, in view of Bose et al. (US 2020/0301432).

Regarding claims 3 and 13, Jarvis further discloses when determining the collection time is based on the congestion level at the first location, then the at least one processor is further configured to (¶104 – traffic of other AGVs corresponding to the recited congestion level): 
While Jarvis does disclose routing based on traffic levels and scheduled quantities of AGVs in an area, it does not explicitly disclose utilizing average congestion levels. However, Bose discloses a system for warehouse zoning including compare an average congestion level of the first location to an average congestion level of at least one other location in the space, the at least one other location in the space comprising the second location (¶35 – routes are determined based on average amount of traffic in each operational zone corresponding to the recited collection time based on comparing average congestion levels at different locations.  The combination of the item relocation system of Jarvis with the congestion level route optimization of Bose fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the item relocation system of Jarvis with the congestion level route optimization of Bose fully discloses the elements as claimed in order to minimize the amount of unplanned downtime due to make sure the throughput of the warehouse is not degraded (Bose - ¶5).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bose et al. (US 2020/0301432) further discloses the utilization of human congestion in an autonomous zone of a warehouse for inventory management systems (¶4).

Beigle et al. (US 2003/0222762) discloses a supply chain management system which optimizes item placement in warehouses or retail store shelves by tracking patterns of item movement (¶78-79).

Breitling (US 2007/0094101) discloses a system for efficient storage determination in a storage facility including optimized placement of products within the storage facility (¶32).

Elazary et al. (US 2017/0225891) discloses a system of utilizing robots to manage inventory while also optimizing the distribution site for efficient retrieval of popular items (¶22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J. REDA/Examiner, Art Unit 3665